Citation Nr: 0006700	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from December 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for hearing loss and tinnitus.  The veteran timely 
appealed that determination. 


FINDINGS OF FACT

1.  Attempts to obtain all available evidence necessary for 
an equitable disposition of the veteran's appeal have been 
made by the RO.

2.  There is no competent medical evidence showing hearing 
loss as contemplated within the VA definition of hearing loss 
per 38 C.F.R. § 3.385 (1999).  

3.  There is no competent medical evidence showing that the 
veteran currently has tinnitus.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he currently suffers 
from hearing loss and tinnitus as a result of exposure to 
acoustic trauma during miliary service in World War II.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Additionally, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
The regulations pertaining to hearing loss provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his hearing loss 
and tinnitus had their onset during service, this assertion 
does not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The veteran's service medical records, with the exception of 
a single record relating to a skin disorder are unavailable 
for review, presumably destroyed in a fire at the National 
Personnel Records Center.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991) in 
a case where service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where 
the claimant's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  However, it should 
also be noted that, in this case, the veteran has not 
asserted that either hearing loss or tinnitus were treated in 
military service.  Rather he maintains that each developed as 
a result of acoustic trauma to which he was subjected 
therein.

Currently, the only medical evidence showing that the veteran 
has hearing loss is a "check-the-box" notation on a VA 
examination in July 1989.  In other words, hearing loss was 
"noted" on the examination, but the veteran's hearing was 
not actually tested during that examination.  The Board notes 
that the veteran was 77 years old at the time of the July 
1989 examination.  In fact, the veteran has not submitted any 
medical evidence showing a diagnosis of hearing loss based on 
audiometric testing, nor has he provided any medical evidence 
showing a diagnosis of tinnitus.  Moreover, the veteran has 
not submitted any medical evidence showing treatment for 
hearing loss or tinnitus since his discharge from service in 
1946.  

Although the veteran indicated that he had received treatment 
for hearing loss and/or tinnitus from various VA and private 
physicians since the 1950's, the RO's attempts to obtain such 
evidence did not produce any medical records relating to 
treatment for, or diagnosis of hearing loss and/or tinnitus.  
In addition, the veteran did not respond to the RO 
instructions to submit such medical evidence in support of 
his claim for service connection.

The Board finds that the requirements of Caluza have not been 
met with respect to the issues of hearing loss and tinnitus.  
There is currently no competent medical evidence showing that 
the veteran suffers from impaired hearing resulting in a 
disability as defined by VA regulation 38 C.F.R. § 3.385 
(1999), nor is there any medical evidence showing a diagnosis 
of tinnitus.  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Even assuming the 
veteran does have a current hearing loss disability, there is 
no record of treatment for hearing loss and/or tinnitus 
whatsoever from the time of the veteran's discharge from 
service in 1946 to the present.  No evidence has been 
submitted which would establish a nexus between claimed 
hearing loss and tinnitus and the veteran's military service.  
As such, the veteran does not present valid claims for 
service connection.  Rabideau.  Therefore, in light of the 
foregoing, the veteran's claims for service connection for 
hearing loss and tinnitus must fail.  

Since the veteran's claims are not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.


ORDER

The appeal as to the issue of entitlement to service 
connection for hearing loss is denied as not well-grounded.

The appeal as to the issue of entitlement to service 
connection for tinnitus is denied as not well-grounded.



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

